          Case 2:20-cv-00639-PLD Document 19 Filed 08/27/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GREGORY BAUCUM,                    )
                                   )
               Petitioner,         )                   Civil Action No. 2:20-cv-639
                                   )
           v.                      )
                                   )                   Magistrate Judge Patricia L. Dodge
WESTMORELAND COUNTY                )
DISTRICT ATTORNEY’S OFFICE, et al. )
                                   )
               Respondents.        )

                                         MEMORANDUM

       Before the Court 1 is a petition for a writ of habeas corpus filed by Petitioner, Gregory

Baucum, pursuant to 28 U.S.C. § 2241. (ECF No. 8). For the reasons that follow, the Court will

dismiss the petition because it is moot and deny a certificate of appealability.

                                                  I.

       When Petitioner commenced this habeas action in May 2020, he was awaiting trial before the

Court of Common Pleas of Westmoreland County (the “trial court”) in criminal case CP-65-CR-

1574-2019 on multiple charges of Intimidation of a Witness or Victim, in violation of 18 PA. CONS.

STAT. § 4952, and Retaliation Against a Witness or Victim, in violation of 18 PA. CONS. STAT.

§ 4953. He raised numerous claims in his petition, including that he was being held on excessive

bail, that his right to a speedy trial was being violated, that insufficient evidence was introduced at

his preliminary hearing, and that the prosecution was withholding evidence.




1 In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to
have a U.S. Magistrate Judge conduct proceedings in this case, including entry of a final judgment.
                                               1
          Case 2:20-cv-00639-PLD Document 19 Filed 08/27/20 Page 2 of 4




       The Court directed that the petition be served upon the Respondents. Petitioner’s trial was

held on August 5, 2020, shortly after Respondents had filed their answer in this case. (ECF No. 15).

An up-to-date version of the docket sheet for Petitioner’s state criminal case is available online at

<https://ujsportal.pacourts.us> and the Court takes judicial notice of it. It establishes that he was

convicted on one count of Intimidation of a Witness or Victim and one count of Retaliation Against a

Witness or Victim and that, on August 24, 2020, the trial court sentenced him to a term of

imprisonment of 364-729 days, with credit for time served, to be followed by two years of probation.

                                                  II.

       The purpose of a writ of habeas corpus is to challenge the legal authority under which a

prisoner is held in custody. See, e.g., Keitel v. Mazurkiewicz, 729 F.3d 278, 280 (3d Cir. 2013)

(citing, inter alia, Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)). “For state prisoners, federal

habeas corpus is substantially a post-conviction remedy.” Moore v. DeYoung, 515 F.2d 437, 441 (3d

Cir. 1975) (citing Peyton v. Rowe, 391 U.S. 54, 50 (1967) and 28 U.S.C. § 2254). After a state

prisoner has been convicted, sentenced, and has exhausted his remedies in the state courts, he may

seek federal habeas relief pursuant to 28 U.S.C. § 2254, which is the federal habeas statute applicable

to state prisoners “in custody pursuant to the judgment of a State court[.]” 28 U.S.C. § 2254(a).

       While § 2254 applies to post-trial situations, the more general habeas corpus statute of

28 U.S.C. § 2241 does provide federal courts with jurisdiction to issue a writ of habeas corpus filed

by a state pretrial detainee, but only in very limited circumstances. The United States Court of

Appeals for the Third Circuit has warned that jurisdiction over a state prisoner’s § 2241 pretrial

petition “must be exercised sparingly in order to prevent in the ordinary circumstance ‘pre-trial

habeas interference by federal courts in the normal functioning of state criminal processes.’” Duran

                                                  2
            Case 2:20-cv-00639-PLD Document 19 Filed 08/27/20 Page 3 of 4




v. Thomas, 393 F. App’x 3 (3d Cir. 2010) (quoting Moore, 515 F.2d at 445-46). Additionally,

regardless of whether a state prisoner is proceeding under § 2241 or § 2254, and except in very rare

circumstances that do not apply here, a petitioner must first exhaust his available state-court

remedies before he may proceed with his claims in federal court. 28 U.S.C. § 2254(b), (c); see, e.g.,

Breakiron v. Wetzel, No. 2:14-cv-570, 2015 WL 451167, *7 (W.D. Pa. Feb. 3, 2015) (citing

Schandelmeier v. Cunningham, 819 F.2d 52, 53 (3d Cir. 1986) and Moore, 515 F.2d at 441).

        In their answer, Respondents argued that the Court should dismiss Petitioner’s claims due to

lack of exhaustion. However, certain developments after Respondents filed their answer require this

Court to first address whether the habeas petition is now moot as that affects this Court’s

jurisdiction. See, e.g., Keitel, 729 F.3d at 280. In this case, Petitioner is no longer a pretrial detainee.

He is now in custody pursuant to a state-court judgment. Accordingly, his request for pretrial federal

habeas relief under § 2241 is moot and the Court will dismiss the petition for that reason. See, e.g.,

Williams v. New Jersey, No. 18-cv-14964, 2020 WL 3259223, at *2 (D.N.J. June 16, 2020) (state

prisoner’s guilty plea moots his § 2241 habeas petition challenging pretrial detention); Jones v.

Mullen, No. 17-cv-1366, 2017 WL 7691900, at *2 (W.D. Pa. Dec. 8, 2017) (“where a habeas

petitioner is challenging pretrial custody, after the petitioner is convicted, the habeas petition

challenging the pretrial custody is rendered moot by the conviction.”), report and recommendation

adopted by, 2018 WL 889027 (W.D. Pa. Feb. 14, 2018). In the event that Petitioner claims that his

current detention is violative of his federal constitutional rights, he may file a petition for a writ of

habeas corpus in federal court under 28 U.S.C. § 2254 after he exhausts his available state court

remedies.

        Because jurists of reason would not find it debatable whether Petitioner’s § 2241 petition

                                                     3
          Case 2:20-cv-00639-PLD Document 19 Filed 08/27/20 Page 4 of 4




should be dismissed as moot, a certificate of appealability is denied with respect to all claims. Slack

v. McDaniel, 529 U.S. 473, 484 (2000).

       An appropriate order follows.

                                                       BY THE COURT:

Dated: August 27, 2020                                 s/Patricia L. Dodge
                                                       PATRICIA L. DODGE
                                                       United States Magistrate Judge




                                                  4
